DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “present disclosure” in lines 1 and 10, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract contains phrases, “Taking into account restrictions ... the present disclosure can address interferences” (lines 9-11) which refer to purported merits of the invention. See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Power control method among multiple wireless devices to address interferences occurring V2X system”.

Claim Objections
Claims 3-4, 8-9, 13-14 and 18-19 are objected to because of the following informality:  
Claim 3 recites, “or,” (lines 4, 6). It is suggested to remove comma “,” after “or” for clarity. Claims 8, 13 and 18 
Claim 4 recites, “a smaller value” (line 3). It is suggested to replace it with “the smaller value” for clarity. Claims 9, 14 and 19 are objected to at least based on a similar rational applied to claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 4, 6, 9, 11, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US Publication No. 2020/0229105) in view of Cho et al (US Publication No. 2016/0219504).

Regarding claim 1, Cai et al teaches, a method in a first node for wireless communication [FIG. 5; ¶0162, a control method in a first terminal for wireless communication], comprising: 
receiving a first information element [FIG. 5; ¶0163-0166, (the first terminal) receives first-signal receive power indication information (i.e., first information element)], the first information element being used for indicating a first reference power value [FIG. 5; ¶0165-0166, first-signal receive power indication information is used by the first terminal for indicating a receive power (i.e., first reference power value; note that the receive power is a reference value to determine a path loss between the first terminal and the second terminal (see, ¶0168)) at which the second terminal receives the first signal]; 
receiving a second information set [FIG. 5; ¶0169-0170, (the first terminal) receives third power indication information (from a network device)], the second information set comprising a second information element [FIG. 5; ¶0169-0172, the third power indication information; note that the third power indication information can be considered as the second information set as a whole, and the third power indication information includes itself (i.e., second information element)], the second information element being used for indicating a second limit power value [FIG. 5; ¶0169-0172, the third power indication information is used for indicating a certain power value (i.e., second limit power value: note that it is implied that the power indication information includes the power value, and since the power value of the power indication information is a basis for determining a transmission power of the first terminal, the power value is considered as (second) limit power value)]; and 
[FIG. 5; ¶0174, at S406, (the first terminal) transmits a signal based on the determined transmission power (i.e., first power value) (to the second terminal)]; 
wherein a target receiver of the first radio signal includes a transmitter of the first information element [FIG. 5; ¶0162-0174, a receiver (i.e., second terminal) of the signal based on the determined transmission power is a transmitter of the first-signal receive power indication information (at S402)]. 
Although Cai further teaches, the first power value is related to the first reference power value and the second limit power value [FIG. 5; ¶0162-0174, the transmission power at which the signal is transmitted (at S406) is determined based on (i.e., related to) the first-signal receive power indication information (i.e., first information element) and the power value of the third power indication information (i.e., second information element)], Cai does not explicitly teach (see, emphasis), the first power value is related to a smaller value between a first power value and a second power value.
However, Cho  teaches, a first power value is related to a smaller value between a first power value and a second power value [¶0095-0096, a value of a (max) transmission power is selected as a smaller value (i.e., related to a smaller value) between a UE-specific max transmission power and a max transmission power permissible to the UE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of taught by Cai by including the above-mentioned features, as taught by Cho, because it would provide the system with the enhanced capability of enabling a UE to select a wireless node for uplink when it is available to perform a radio access through wireless networks different from each other [¶0112 of Cho].

Regarding claim 4, Cai in view of Cho teaches all the limitations of claim 1 and particularly teaches, “the first power value is related to a smaller value between the first reference power [¶0157, the transmission power (i.e., first power value) of the first terminal is a not greater than a maximum transmission power; note that the transmission power is considered as a smaller value between the maximum transmission power and the transmission power itself (i.e., first candidate power value; note that the transmission power (i.e., first candidate power value) which is smaller than the maximum transmission power can be the transmission power (i.e., first power value), and since the first candidate power value is the same as the first power level (which is related to a smaller value between the first reverence power value and the second limit power value (see, the rational as set forth above in claim 1), the first candidate power value is linearly correlated with a correlation coefficient being 1)].  

Regarding claim 6, claim 6 is merely different from claim 1 in that it recites claimed features from the perspective of a second node communication with the first node of claim 1, but recites similar features to claim 1 without adding further patentable feature. 
Therefore, claim 6 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 11, Cai teaches, a first node for wireless communication [FIG. 5; ¶0162, first terminal for wireless communication], comprising: 
a first receiver [FIG. 9; ¶0229, a receiver 1003]; and 
a first transmitter [FIG. 9; ¶0229, a transmitter 1002].  


Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 16, Cai teaches, a second node for wireless communication [FIG. 5; ¶0162, second terminal for wireless communication] , comprising: 
a second transmitter [FIG. 11; ¶0246, a transmitter 2002]; and 
a third receiver [FIG. 11; ¶0246, a receiver 2003].  
Therefore, claim 16 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 9.  

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US Publication No. 2020/0229105) in view of Cho et al (US Publication No. 2016/0219504) and further in view of Lu et al (US Publication No. 2020/0154373) and further in view of Pan et al (US Publication No. 2020/0187125).

Regarding claim 2, although Cai in view of Cho teaches all the limitations of claim 1 as set forth above, Cai in view of Cho does not explicitly teach (see, emphasis), 
receiving a first target radio signal so as to determine a first power compensation; and 
receiving a second target signal set; 
wherein the second target signal set comprises a second target radio signal, the second target radio signal is used for determining a second power compensation; 
a transmitter of the first target radio signal and a transmitter of the first information element are co-located, while a transmitter of the second target radio signal and a transmitter of the second information element are co-located; 
the second limit power value is related to the first power compensation and the second power compensation.  
However, Lu teaches, receiving a first target radio signal so as to determine a first power compensation [¶0058-0059, (terminal device 1) receives power adjustment information 2 (from terminal device 2) indicating an increased or decreased power value (i.e., first target radio signal) which is used to determine the increased or decreased power value]; and 
receiving a second target signal set [¶0058-0059, (the terminal device 1) receives power adjustment information 3 (from terminal device 3) indicating an increased or decreased power value (i.e., second target radio signal set)]; 
wherein the second target signal set comprises a second target radio signal [¶0058-0059, note that the power adjustment information 3 comprises the power adjustment information 3 itself], the second target radio signal is used for determining a second power compensation [¶0058-0059, power adjustment information 3 (from the terminal device 3) indicating an increased or decreased power value (i.e., second target radio signal) which is used to determine an increased or decreased power value]; 
a second limit power value is related to the first power compensation and the second power compensation [¶0063, (the terminal device 1) determines a transmission power (i.e., second limit power) for second data based on the increased or decreased power vale (i.e., first power compensation) of the power adjustment information 2 and the increased or decreased power value (i.e., second power compensation) of the power adjustment information 3; note that since the transmission power is limited by results obtained based on the power adjustment information 2 and 3, the transmission power is considered as a limit power and is related to the increased or decreased power vale (i.e., first power compensation) and the increased or decreased power vale (i.e., second power compensation)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cai in view of Cho by including, the above-mentioned features, as taught by Lu, because it would provide the system with the enhanced capability of improving flexibility and accuracy of power control  [¶0033 of Lu]. 
Although Cai in view of Cho and Lu teaches “receiving the first target radio signal”, “receiving the first information element”, “receiving the second target radio signal” and “receiving the second information element” as set forth above, Cai in view of Cho and Lu does not explicitly teach (see, emphasis), a transmitter of a target radio signal and a transmitter of information element are co-located.
However, Pan teaches, a transmitter of a target radio signal and a transmitter of information element are co-located [¶0056, network device transmits one or more target uplink power control parameters includes a target received power (i.e., target radio signal) and other information elements of a maximum transmission power (i.e., information element); note that a transmitter of the target received power and a transmitter of the other information elements are equal to the network device (i.e., co-located), see, ¶0066].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cai in view of Cho and Lu by including, the above-mentioned features, as taught by Pan, because it would provide the system with the enhanced capability of enabling power control on each carrier to improve system performance [¶0065 of Pan]. 

Regarding claim 7, claim 7 is merely different from claim 2 in that it recites claimed features from the perspective of a second node communication with the first node of claim 2, but recites similar features to claim 2 without adding further patentable feature. 
Therefore, claim 7 is rejected at least based on a similar rational applied to claim 2.

Claims 3, 5, 8, 10, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US Publication No. 2020/0229105) in view of Cho et al (US Publication No. 2016/0219504) and further in view of Lu et al (US Publication No. 2020/0154373).

Regarding claim 3, although Cai in view of Cho teaches all the limitations of claim 1 and particularly, “the second information element” and “the second limit power value” as set forth above, Cai in view of Cho does not explicitly teach (see, emphasis), the second information element indicates a second power offset, the second limit power value is linearly correlated with the second power offset. 
	However, Lu teaches, second information element indicates a second power offset, a second power value is linearly correlated with the second power offset [¶0058-0059, the power adjustment information 3 (i.e., second information element) indicates an increased or decreased power value (i.e., power offset), a power value (i.e., second power) at which the terminal device 1 transmits second data is determined based on the increased or decreased power value; note that the power value of the second data is linearly increased or decreased (i.e., linearly correlated) by an amount of the value indicated by the power adjustment value (see, ¶0063-0064)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cai and Cho by including, [¶0033 of Lu]. 

Regarding claim 5, although Cai in view of Cho teaches all the limitations of claim 1 and particularly, “the first information element” and “the first power value is related to a smaller value between the first reference power value and the second limit power value” as set forth above, Cai in view of Cho does not explicitly teach (see, emphasis), 
transmitting a second radio signal with a second power value; 
wherein the first information element is used for indicating a first limit power value, the second information element is used for indicating a second reference power value; 
a target receiver of the second radio signal includes a transmitter of the second information element..  
However, Lu teaches, transmitting a second radio signal with a second power value [¶0058-0061, (the terminal device 1) transmits second data (to the terminal device 3) with a transmission power]; 
wherein first information element is used for indicating a first limit power value [¶0058-0061, the power adjustment  information 2 (transmitted from the terminal device 2) includes an increased or decreased power value which is used for indicating a transmission power value], the second information element is used for indicating a second reference power value [¶0058-0061, the power adjustment  information 3 (transmitted from the terminal device 3) is used for indicating an increased or decreased power value]; 
a target receiver of the second radio signal includes a transmitter of the second information element [¶0058-0061, a receiver of the second data is the terminal device 3 which is a device transmitting the power adjustment information 3].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cai and Cho by including, [¶0033 of Lu].

Regarding claim 8, claim 8 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 10, claim 10 is merely different from claim 5 in that it recites claimed features from the perspective of a second node communication with the first node of claim 5, but recites similar features to claim 5 without adding further patentable feature except “the target receiver of the second radio signal does not include the second node”. Lu further teaches, the target receiver of the second radio signal does not include the second node [¶0058-0063, the receiver of the second data is the terminal device 3 which is not the terminal device 2 (i.e., second node) transmitting the power adjustment information 2 (i.e., first information element)]. 
	Therefore, claim 10 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 10.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US Publication No. 2020/0229105) in view of Cho et al (US Publication No. 2016/0219504) and further in view of Lu et al (US Publication No. 2020/0154373) and further in view of Pan et al (US Publication No. 2020/0187125) and further in view of Wang et al (US Publication No.  2012/0327869).

Regarding claim 12, although Cai in view of Cho, Lu and Pan teaches, “receiving a first target radio signal so as to determine a first power compensation; wherein ... receives a second target signal set, the second target signal set comprising a second target radio signal, the second target radio signal being used for determining a second power compensation; a transmitter of the first target radio signal and a transmitter of the first information element are co-located, while a transmitter of the second target radio signal and a transmitter of the second information element are co-located; the second limit power value is related to the first power compensation and the second power compensation” for a similar rational applied to claim 2, Cai in view of Cho, Lu and Pan does not explicitly teach (see, emphasis), a second receiver.  
	However, Wang teaches, a first node comprises a first receiver and a second receiver [¶0089, user equipment 1200 includes a first receiver 1206 and a second receiver 1210].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of taught by Cai in view of Cho, Lu and Pan by including the above-mentioned features, as taught by Wang, because it would provide the system with the enhanced capability of enabling a UE to communicate with different types of radio access technologies (RATs) [¶0089 of Wang].

Regarding claim 17, although Cai in view of Cho and Pan teaches, “transmitting a first target radio signal, the first target radio signal being used for determining a first power compensation;
a third transmitter.  
	However, Wang teaches, a second node comprises a second transmitter and a third transmitter [¶0089, user equipment 120 includes a first transmitter 1204 and a second transmitter 1208].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of taught by Cai in view of Cho, Lu and Pan by including the above-mentioned features, as taught by Wang, because it would provide the system with the enhanced capability of enabling a UE to communicate with different types of radio access technologies (RATs) [¶0089 of Wang].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Yang et al (US Publication No. 2017/0347324) [FIG. 5; ¶0178-0191]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469